WALDEN, Chief Judge.
Defendants, Jewell S. Potts, Jr., and his wife, Elsie Mae Potts, bring an interlocutory appeal from an order which denied their motion to dismiss plaintiff’s complaint *222for the enforcement of a mechanics lien. We reverse.
The much amended complaint fails to allege that the affidavit required by Section 84.061(3) (d), F.S.196S, F.S.A. as a prerequisite to institution of suit has been filed.
Such an omission is jurisdictional in nature 1 and requires that the complaint be dismissed.2
Reversed.
CROSS and McCAIN, JJ., concur.

. Brown v. First Federal Sav. & Loan Assoc., Fla.App.1964, 160 So.2d 556, (which dealt with Section 84.04(3), F.S.1959, the predecessor of Section 84.061(3) (d), F. S.1965, F.S.A.).


. Halifax Construction Co. v. Chastain Groves Inc., Fla.App.1966, 192 So.2d 15; Oper v. Russell, Inc., Fla.App.1967, 197 So.2d 13.